DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory.  Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “PRINTING SUB-IMAGES TO CREATE COMPLETE IMAGE.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2021/0158091 A1 to KIM et al. discloses a controller may multiply an image input from an image input device by a binary mask image to generate a first image in 

U.S. Patent Application Publication No. 2021/0150707 A1 to Weisenfeld et al. discloses a Canny edge detection algorithm being used to detect edges on a grey-scale image (Weisenfeld, [0597]).

In regard to claim 2, prior art of record fails to teach or render obvious, alone or in combination, generating a graph for the plurality of contours, wherein each contour is represented by a node in the graph, the graph having a plurality of arcs between the nodes, each arc representing the shortest distance between two nodes connected by that arc; determining a shortest path between a source node and a destination node in the graph, in conjunction with the remaining limitations of claim 2.

In regard to claims 3-8, 12 and 16-18, the claims depend either directly or indirectly from claim 2, and are therefore allowable for at least the same reasons as claim 2. 

In regard to claim 9, prior art of record fails to teach or render obvious, alone or in combination, wherein dividing the image into two adjacent sub- images based on the determined path further comprises building first and second binary masks based on the determined path, wherein the first binary mask is an inverse of the second binary mask.

In regard to claims 10-11 and 19, the claims depend from claim 9, and are therefore allowable for at least the same reasons as claim 9. 

In regard to claim 14, prior art of record fails to teach or render obvious, alone or in combination, generate a graph for the plurality of contours, wherein each contour is represented by a node in the graph, the graph having a plurality of arcs between the nodes, each arc representing the shortest distance between two nodes connected by that arc; determine a shortest path between a source node and a destination node in the graph, in conjunction with the remaining limitations of claim 14.

In regard to claims 20-22, the claims depend either directly or indirectly from claim 14, and are therefore allowable for at least the same reasons as claim 14. 

In regard to claim 15, prior art of record fails to teach or render obvious, alone or in combination, generate a graph for the plurality of contours, wherein each contour is represented by a node in the graph, the graph having a plurality of arcs between the nodes, each arc representing the shortest distance between two nodes connected by that arc; determine a shortest path between a source node and a destination node in the graph, in conjunction with the remaining limitations of claim 15.

In regard to claims 23-25, the claims depend either directly or indirectly from claim 15, and are therefore allowable for at least the same reasons as claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674    
09/30/2021